Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 is indefinite because “the biasing device” lacks antecedent basis because the claim depends from claim 3 which does not include the biasing device. The claim will be examined as if it depends from claim 3. 
Claim 7 is indefinite because it is not clear what is meant by the term “compressed to lockout.” A review of the 2 mentions in the specification does not provide a sufficient understanding of such terminology. 
Claims 10 and 11 are indefinite because “the retention device” lacks antecedent basis in the claim. 
Claim 18 is indefinite because “the rest position” and “the internal space” lack antecedent basis in the claims. 
Claims 19 and 20 are indefinite because “the contact member” and “the periodic inner contour” lack antecedent basis in the claims. 
Claims 21 is indefinite because “the biasing device” lacks antecedent basis in the claim. 
Claims 22 is indefinite because “the click-in mechanism” lacks antecedent basis in the claim. 
Claim 23 is indefinite because “the contact member” lacks antecedent basis in the claim.
Claims 24 is indefinite because “the click-in mechanism” lacks antecedent basis in the claim. 
Claims 26 is indefinite because “the bicycle component” lacks antecedent basis in the claim. 
Claim 31 is indefinite because “the axle unit” lacks antecedent basis in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3040259 to Achenbach.
Regarding claim 1, as best understood, Achenbach discloses a clamping mechanism for mounting and demounting bicycle components in particular of at least partially muscle-powered two-wheeled vehicles such as bicycles, comprising: at least one operating lever (5, 13) and a clamping component 6; the clamping mechanism comprising at least two clamping parts one clamping part 13 of which being configured as a clamping sleeve (as evident from Fig. 2) and connected with the operating lever (e.g. see Fig. 4) and another clamping part 22 of which being formed on the clamping component (e.g. see Fig. 2); wherein the operating lever can be moved in the axial direction from an engagement position in which it is non- rotatably connected with the clamping component (e.g. see Fig. 5, 6; upon full tightening) to a rotary position (as shown in Fig. 3, 4) in which it is freely rotatable relative to the clamping component; and in the rotary position (e.g. see claim 2 thus setting forth the idea of the lever in an idler position such that the tensioning affected in the engagement position is not impacted), the operating lever is disposed closer to the clamping component than in the engagement position (see Fig. 3, 4 relative to Fig. 5, 6 showing that the lever is closer in the “rest” position or the rotary position).

Regarding claim 2, as best understood, Achenbach discloses the clamping mechanism according to claim 1, wherein the operating lever is biased in the rotary position by means of a biasing device 12 (see ln 311).

Regarding claim 3, as best understood, Achenbach discloses the clamping mechanism according to claim 1, wherein at least one retention device is formed on the clamping mechanism for retaining movement of the operating lever at least in the rotary position (see ln 311).

Regarding claim 4, as best understood, Achenbach discloses the clamping mechanism according to claim 3, wherein the retention device is configured to retain pivoting of the operating lever relative to the clamping component (see ln 311).

Regarding claim 5, as best understood, Achenbach discloses the clamping mechanism according to claim 3, wherein the biasing device forms a retention device which retains a pivoting of the operating lever relative to the clamping component at least in the rotary position (see ln 311).

Regarding claim 6, as best understood, Achenbach discloses the clamping mechanism according to claim 2, wherein the biasing device comprises at least one coil spring that is supported on the clamping component with one of its ends and on the clamping sleeve with the other of its ends (as evident from, e.g. Fig. 4, and see ln 497).

Regarding claim 7, as best understood, Achenbach discloses the clamping mechanism according to claim 6, wherein the coil spring when compressed to lockout forms an axial stopper for an axial movement of the operating lever (e.g. as evident from Fig. 6; see ln 311).

Regarding claim 8, as best understood, Achenbach discloses the clamping mechanism according to claim 1, wherein an axial stopper is disposed on the clamping component to limit axial movement of the operating lever (end face of 22).

Regarding claim 9, as best understood, Achenbach discloses the clamping mechanism according to claim 1, wherein the clamping component comprises a push button 25 attached to an axially outwardly end thereof (e.g. see Fig. 19, 21).

Regarding claim 10, as best understood, Achenbach discloses the clamping mechanism according to claim 1, wherein the retention device is configured to retain at least one axial movement of the operating lever relative to the clamping component (see ln 311)..

Regarding claim 11, as best understood, Achenbach discloses the clamping mechanism according to claim 1, wherein the retention device comprises an elastic component 12 disposed in a depression of at least one clamping part wherein the depression is formed as a peripheral groove (as evident from Fig. 4 showing 12 seated in a groove) and wherein the elastic component is formed as a peripheral ring, e.g. an 0- ring (such that 12 is a partial o-ring as O-ring is set forth merely as an example as best understood).

Regarding claim 12, as best understood, Achenbach discloses the clamping mechanism according to claim 1, characterized by at least one click-in mechanism, wherein the click-in mechanism comprises at least two interacting click-in means (as indicated by Fig. 9, 10).

Regarding claim 13, as best understood, Achenbach discloses the clamping mechanism according to claim 12, wherein one of the click-in means comprises a peripheral groove in a first of the clamping parts (i.e. groove defined by both end faces of 13) and an elastic component 12 disposed in the peripheral groove (as evident from Fig. 4) wherein one of the click-in means comprises a peripheral groove in a second clamping part (the bottom semi-circular structure of 5 defining at least one groove as evident from Fig. 2).

Regarding claim 14, as best understood, Achenbach discloses the clamping mechanism according to claim 13, wherein one of the click-in means comprises a peripheral groove in a second clamping part (as discussed above in claim 13), and wherein the two clamping parts lock with one another in two different axial positions in the axial direction (i.e. as evident from Fig. 4 and 6 showing 2 different positons of the clamping parts locked together). Applicant is encouraged to review the first two lines of this claim to verify whether such is intentionally duplicative of prior limitations. 

Regarding claim 16, as best understood, Achenbach discloses the clamping mechanism according to claim 1, wherein a periodic outer contour 4 is formed on the clamping component which is provided for form-fitting engagement with a periodic inner contour (surface of 25) in the clamping sleeve when the operating lever and the clamping component are in the engagement position, and wherein the periodic outer contour on the clamping component is disengaged from the periodic inner contour in the 

Regarding claim 17, as best understood, Achenbach discloses the clamping mechanism according to claim 16, wherein between the clamping sleeve and the clamping component at least one gap is formed to outwardly seal an internal space between the periodic inner contour and the periodic outer contour (e.g. see Fig. 6-8).

Regarding claim 18, as best understood, Achenbach discloses the clamping mechanism according to claim 16, wherein at least in the rest position the internal space is sealed outwardly by a labyrinth seal having differently oriented gap sections (i.e. as such labyrinth is defined by the cooperating contours discussed above in claim 16).

Regarding claim 19, as best understood, Achenbach discloses the clamping mechanism according to claim 1, wherein in the engagement position the contact member 12 bears against the periodic inner contour and retains a relative motion of the operating lever to the clamping component (e.g. see Fig. 2, 4, 6).

Regarding claim 20, as best understood, Achenbach discloses the clamping mechanism according to claim 1, wherein in the rotary position the contact member 12 bears against the periodic inner contour and retains a relative motion of the operating lever to the clamping component (e.g. see Fig. 2, 4, 6).

Regarding claim 21, as best understood, Achenbach discloses the clamping mechanism according to claim 1, wherein the biasing device is aligned axially or radially (as evident from Fig. 4).

Regarding claim 22, as best understood, Achenbach discloses the clamping mechanism according to claim 1, wherein the click- in mechanism biases the operating lever in the engagement position to the engagement position, and wherein the click-in mechanism biases the operating lever in the rotary position to the rotary position so that a transfer of the operating lever from the engagement position to the rotary position and vice versa requires to overcome the prevailing biasing force of the click-in mechanism (as evident from Fig. 3-10).

Regarding claim 23, as best understood, Achenbach discloses the clamping mechanism according to claim 1, wherein in the engagement and/or rotary position the contact member 12 exerts an axial force on at least one of the clamping parts (e.g. see Fig. 2, 4).

Regarding claim 24, as best understood, Achenbach discloses the clamping mechanism according to claim 1, wherein the click-in mechanism comprises a contact member (interior portion of 5) biased by a biasing device 12 in one of the clamping parts which interacts with at least one non-round contour in the other of the clamping parts (e.g. as evident from Fig. 4).

Regarding claim 25, as best understood, Achenbach discloses the clamping mechanism according to claim 24, wherein the non-round contour is formed as a periodic surface structure on a surface of the clamping part or wherein the periodic surface structure is formed as a multi-edge profile or a toothing (as evident from Fig. 2, 4).

Regarding claim 26, as best understood, Achenbach discloses the clamping mechanism according to claim 1, wherein the clamping component comprises a coupling unit having a non- round coupling 

Regarding claim 27, as best understood, Achenbach discloses the clamping mechanism according to claim 1, comprising an axle unit (e.g. see Fig. 1-2).

Regarding claim 28, as best understood, Achenbach discloses the clamping mechanism according to claim 27, wherein the axle unit is configured as a through axle (e.g. see Fig. 3).

Regarding claim 29, as best understood, Achenbach discloses the clamping mechanism according to claim 27, wherein the axle unit is fixedly connected with the clamping component (see Fig. 4).

Regarding claim 30, as best understood, Achenbach discloses the clamping mechanism according to claim 29, wherein the axle unit is screwed and/or glued with the clamping component (e.g. wherein the clamping component further includes 14.

Regarding claim 31, as best understood, Achenbach discloses the clamping mechanism according to claim 1, wherein the axle unit comprises an axle extending in the axial direction, a locking means at the first end of the axle unit and a fastener at a second end of the axle unit (e.g. see Fig. 2).

Regarding claim 32, as best understood, Achenbach discloses the clamping mechanism according to claim 1, wherein the clamping component can be non-rotatably coupled with a bicycle component (e.g. 

Regarding claim 33, Achenbach discloses a two-wheeled vehicle comprising a frame and a fork and an at least partially muscle-powered drive and two wheels, namely a front wheel and a rear wheel, wherein each wheel comprises a hub, comprising a clamping mechanism (see [001], Fig. 1-4; paragraph 22; e.g. Fig. 42; [0069]).
Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Other Cited Prior Art
US 8186768 also discloses an axially displaceable operating lever but such is not “closer” as recited in claim 1 in a mode that permits free rotation around the axis. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617